DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    84
    379
    media_image1.png
    Greyscale

Status of the Claims
Claims 10 – 23 are pending in the instant application.
Election/ Restriction
Applicant’s election of Group II (claims 11 – 23) with traverse, drawn towards a process for resolving (S) and (R) enantiomers of baclofen comprising the resolution of a baclofen hydrogen maleate; or a process for the enantiomeric purification of Bahma (baclofen hydrogen maleate) salts, comprising the recrystallization of the Bahma salts in a solvent, in the reply filed on March 5, 2021 is acknowledged.
	On pages 2 – 3 of the remarks, Applicant traverses the lack of unity of invention requirement by stating that the instant inventions are drawn towards a racemic salt of baclofen hydrogen maleate (Bahma) having a melting/ decomposition point of 164+1 °C or processes drawn towards the resolution of said salt and enantiomeric purification of said salt. The prior art, Mazzenga, only teaches baclofen maleate and not baclofen hydrogen maleate as claimed in the instant claims. Further, Mazzenga does not teach the racemic salt of said baclofen hydrogen maleate. Thus, Inventions of Group I and II share a special technical feature which makes a contribution over the prior art. Applicant’s arguments are found to be persuasive. Therefore, the withdrawn and the instant claims 10 – 23 are examined on the merits.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Search: Search has been conducted for the full scope of the instant claims 10 – 23. No prior art was found.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2019 has been considered by the examiner.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Alia Orbin, on March 11, 2021.
	The amendments are as follows:
	Claim 15, page 2 line 20:
The phrase “… with a solvent chosen from the group consisting of an alcoholic solvent …” should read as “… with a solvent selected from the group consisting of an alcoholic solvent …”.

The phrase “… the acid being chosen from the group consisting of hydrochloric …” should read as “… the acid being selected from the group consisting of hydrochloric …”.

	Claim 23, page 4 line 1:
The phrase “A process for the enantiomeric purification of Bahma salts, comprising …” should read as “A process for the enantiomeric purification ofbaclofen hydrogen maleate (Bahma) salts, comprising …”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the publication: Mazzenga et al., Journ. Control. Release, 16 (1991), pp. 77-88 (Mazzenga), as disclosed in the information disclosure statement filed on January 17, 2019. Mazzenga teaches (see, page 80 and Table 1) the compound, baclofen maleate, and the process for preparing said baclofen maleate salt. However, Mazzenga does not explicitly teach or provide sufficient guidance for the compound, baclofen hydrogen maleate, its racemic salt or process for resolving the (S) and (R) enantiomers of said compound, as recited in the instant claims. Therefore, the instant claims are considered allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 10 – 23 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626